Citation Nr: 1327998	
Decision Date: 09/03/13    Archive Date: 09/10/13

DOCKET NO.  08-32 882	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 20 percent prior to March 20, 2010 and in excess of 40 percent as of March 20, 2010 for service-connected L5-S1 herniated nucleus pulposus.

2.  Entitlement to a total disability rating based on individual unemployability (TDIU) to include, if necessary, on an extra-schedular basis pursuant to 38 C.F.R. § 4.16(b).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse

ATTORNEY FOR THE BOARD

B. Berry, Counsel


INTRODUCTION

The Veteran served on active duty from August 1979 to June 1983.

These matters come to the Board of Veterans' Appeals (Board) on appeal from rating decisions dated in February 2008 by the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas.

The Veteran testified during a hearing before the undersigned Veterans Law Judge in July 2009.  A transcript of the hearing is of record.  

The Board remanded the issues of entitlement to an increased rating for L5-S1 herniated nucleus pulposus in November 2009 for further development.  The case has now returned to the Board for appellate consideration

The Veteran contends that he is currently unemployed due to his service-connected back disability.  The United States Court of Appeals for Veterans Claims (Court) holds that a TDIU claim is part and parcel of an initial or increased rating claim when raised by the record.  Mayhue v. Shinseki, 24 Vet. App. 273 (2011); Rice v. Shinseki, 22 Vet. App. 447 (2009).  In other words, the Board has jurisdiction to consider the Veteran's possible entitlement to a TDIU rating when this issue is raised by assertion or reasonably indicated by the evidence and is predicated at least in part on the severity of the service-connected disability in question, regardless of whether the RO has expressly addressed this additional issue.  See VAOPGCPREC 6-96 (Aug. 16, 1996).  See also Caffrey v. Brown, 6 Vet. App. 377 (1994); Fanning v. Brown, 4 Vet. App. 225, 229 (1993); EF v. Derwinski,  1 Vet. App. 324 (1991).  The Veteran filed a separate claim for TDIU in July 2008 and the RO denied the claim in January 2009.  The Veteran did not appeal this decision.  Thereafter, the Veteran testified in a November 2009 Board hearing that he cannot work due to his back.  As the Court has held in Rice that a request for TDIU is not a separate claim for benefits, but rather involves an attempt to obtain an appropriate rating for a disability and the Veteran reiterated that he can no longer work due to his service-connected back symptoms after the January 2009 rating decision that denied entitlement to a TDIU, the Board finds that the issue of entitlement to a TDIU is on appeal as part of the Veteran's initial increased rating claim for L5-S1 herniated nucleus pulposus.  Therefore, the Board will assume jurisdiction of the issue of entitlement to a TDIU as indicated on the title page.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Board finds that another remand for further evidentiary development is necessary with respect to the issues on appeal.  

In this regard, the March 2010 VA examination report reveals that the Veteran has received or is currently receiving VA Vocational Rehabilitation (Voc. Rehab.).  The Veteran's Voc. Rehab. folder is not associated with the Veteran's claims file to include the Veteran's electronic file.  The Board finds that these records may include evidence pertinent to the Veteran's increased rating claim for L5-S1 herniated nucleus pulposus and entitlement to a TDIU in that it may provide additional information with respect to the issue of how the Veteran's symptoms impair his occupational functioning.  Thus, the Board finds Veteran's Voc. Rehab folder should be obtained and associated with the claims file.  See 38 U.S.C.A. § 5103A (VA is required to "make reasonable efforts to obtain relevant records (including private records) that the claimant adequately identifies....").

The Board also finds that any outstanding VA treatment records should be associated with the claims file.  Not only is this fulfilling the duty to assist, but all such records are constructively part of the record before the Board even when they are not actually contained in the record.  See Bell v. Derwinski, 2 Vet. App. 611 (1992). 

Furthermore, the Board concludes that the Veteran should be provided with another VA examination to fully evaluate the Veteran's symptoms of L5-S1 herniated nucleus pulposus.  In this regard, the March 2010 VA examiner did not discuss whether the Veteran is unable to obtain or maintain substantially gainful employment due to his service-connected disabilities.  Additionally, a review of the Veteran's VA Voc. Rehab. records may assist in the examiner's determination with respect to how the Veteran's L5-S1 herniated nucleus pulposus symptoms affect occupational functioning to include his ability to obtain and maintain employment.  

Accordingly, the case is REMANDED for the following action:

1. Associate any Voc. Rehab. folders with the claims file.  A response, negative or positive, should be associated with the claims file.  Requests must continue until the RO/AMC determines that the records sought do not exist or that further efforts to obtain those records would be futile.

2. Obtain any VA treatment records from the Portland, Oregon VAMC for the period June 2010 through the present.  A response, negative or positive, should be associated with the claims file.  Requests must continue until the RO/AMC determines that the records sought do not exist or that further efforts to obtain those records would be futile.

3. After completing the above development and associating any additional records with the claims file, schedule the Veteran for VA spine and neurological examinations. The claims file must be made available for review and the examiner's report should reflect that such review occurred. The examiner must record all pertinent medical complaints, symptoms and clinical findings in detail. Any indicated diagnostic tests and studies must be accomplished. As to all information and opinions requested below, a complete explanation must be provided.

a. The examiner should state whether there is any evidence of favorable or unfavorable ankylosis in the lumbar spine.  Range of motion testing should also be completed and the examiner should accurately report the point (in degrees) at which pain is objectively recorded.  It should also be determined whether there is weakened movement, excess fatigability, or incoordination attributable to the Veteran's lumbar spine, expressed in terms of the degree of additional range of motion loss due to any weakened movement, excess fatigability, or incoordination.  An opinion should also be provided regarding whether any pain found on examination could limit functional ability during flare-ups or during periods of repeated use, noting the degree of additional range of motion loss due to pain on use or during flare-ups.  

b. The examiner should indicate whether the Veteran experiences incapacitating episodes (physician-prescribed bed rest) and the frequency and total duration of such episodes over the course of a year.  

c. The examiner should also identify any neurological impairment(s) associated with the Veteran's lumbar spine disability and describe any symptoms and functional limitations associated with such impairment(s) to include any impairment manifested by pain and numbness in the left lower extremity.  

d. Finally, the examiner should describe any occupational impairment(s) associated with the Veteran's service-connected disabilities.  He/she should elicit from the Veteran and record, for clinical purposes, a full work and educational history and, based on the interview, examination, and review of the claims file, provide an opinion as to whether the Veteran is unable to obtain or maintain substantially gainful employment due to his service-connected disabilities, consistent with his education and occupational experience, irrespective of age and any nonservice-connected disorders.  The examiner should provide a clear explanation for the opinion, to include a discussion of any occupational obstacles and challenges he might face as a result of these disabilities.

4. Upon completion of the foregoing, readjudicate the Veteran's claims of entitlement to an initial increased rating for L5-S1 herniated nucleus pulposus and entitlement to a TDIU, based on a review of the entire evidentiary record.  If the benefits sought on appeal remains denied, provide the Veteran and his representative with a supplemental statement of the case and the opportunity to respond thereto.  Thereafter, subject to current appellate procedure, the case should be returned to the Board for further consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


